          Case 3:19-cv-01947-JR         Document 24        Filed 03/02/21     Page 1 of 2




Bruce W. Brewer, OSB No. 925581
brucebrewerusdccases@gmail.com
PO Box 421
West Linn, OR 97068
503-621-6633
Attorney for Plaintiff




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON




JEFFREY CLEMENS,                                                       Case No. 3:19-cv-01947-JR

               Plaintiff,
                                                                             ORDER (EAJA FEES)
vs.

COMMISSIONER,
of Social Security
Administration,

            Defendant.
_____________________________________

       Based upon the stipulation of the parties, it is hereby ORDERED that, pursuant to the

Equal Access to Justice Act, 28 U.S.C. § 2412, an attorney fee in the amount of $5,286.75 is

awarded to Plaintiff. It is ordered that the aforementioned attorney fee shall be paid directly to

Plaintiff’s attorney if Plaintiff has no debt which qualifies for offset against the awarded fees

pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

If Plaintiff has no such debt then it is ORDERED that the check shall be made payable to

Plaintiff’s attorney, Bruce Brewer, and mailed to him at PO Box 421, West Linn, OR 97068. If

Plaintiff has such debt then the check for any remaining funds after offset of the debt shall be




1 - ORDER FOR EAJA FEES
              Case 3:19-cv-01947-JR    Document 24      Filed 03/02/21     Page 2 of 2




made payable to Plaintiff and mailed to his attorney's mailing address stated above. There are no

costs or expenses to be paid herein.



          DATED this 2nd day of March, 2021.



                                              /s/ Jolie A. Russo
                                             ____________________________________
                                             The Honorable Jolie A. Russo
                                             United States Magistrate Judge
Submitted by:

Bruce W. Brewer, OSB No. 925581
503-621-6633, Attorney for Plaintiff




2 - ORDER FOR EAJA FEES
